                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

CODY SUMMERS,                           :

                  Plaintiff             :

      v.                                :   CIVIL ACTION NO. 3:18-1246

BLAKELY BOROUGH,                        :         (MANNION, D.J.)
OFFICER SEAN CHORBA,                             (ARBUCKLE, M.J.)
OFFICER J. TODD and                     :
MDJ LAURA TURLIP,
                                        :
                  Defendants
                                        :

                                  ORDER

      Pending before the court is the report of Magistrate Judge William I.

Arbuckle which recommends that defendant Turlip’s motion to dismiss be

granted and she be dismissed as a party in this case. (Doc. 23). The plaintiff

has failed to file objections to Judge Arbuckle’s report.1 Upon review, Judge

Arbuckle’s report will be adopted.


      1
        Apparently in response to Judge Arbuckle’s report, the plaintiff filed an
amended complaint. (Doc. 25). The filing of an amended complaint in
response to a report and recommendation is procedurally improper. The
plaintiff was advised by notice attached to Judge Arbuckle’s report that, if he
had objections to the report, he must file written objections identifying the
portion of the proposed findings, recommendations or report to which he
objected and the basis for such objection. (Doc. 23, Attachment). Moreover,
although the plaintiff may file an amended complaint once as a matter of
course 21 days after service of a motion under Fed.R.Civ.P. 12(b),
Fed.R.Civ.P. 15(a)(1)(B), the plaintiff’s amended complaint fell outside of this
time limitation.

                                       1
      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The plaintiff filed the instant action, in part, against defendant Turlip,

who is a Lackawanna County Magisterial District Judge. The only allegations

against defendant Turlip relate to her actions as the presiding judicial officer

over the plaintiff’s underlying state criminal proceedings. The plaintiff does not

allege any actions by defendant Turlip outside of her role as a magisterial

district judge. As a result, defendant Turlip filed a motion to dismiss the

plaintiff’s complaint based upon judicial immunity. (Doc. 13). When the plaintiff

failed to respond to defendant Turlip’s motion to dismiss, Judge Arbuckle

issued an order directing him to do so. (Doc. 15). As of the date of Judge

Arbuckle’s report, the plaintiff had failed to respond to defendant Turlip’s

motion to dismiss. Judge Arbuckle issued the instant report, in which he


                                        2
recommends that defendant Turlip’s motion to dismiss be granted on the

basis of judicial immunity. The court has reviewed the record in this case and

agrees with the sound reasoning which is the basis of Judge Arbuckle’s

recommendation. Therefore, the court will adopt the report of Judge Arbuckle

recommending that defendant Turlip’s motion to dismiss be granted and she

be dismissed as a defendant in this case.2

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)   The report of Judge Arbuckle, (Doc. 23), is ADOPTED to

            the extent that it is recommended that defendant Turlip’s

            motion to dismiss be granted on the basis of judicial

            immunity.

      (2)   Defendant Turlip’s motion to dismiss, (Doc. 13), is

            GRANTED.

      (3)   The plaintiff’s claims against defendant Turlip are

            DISMISSED IN THEIR ENTIRETY.




      2
        In the alternative, Judge Arbuckle recommends that dismissal of the
plaintiff’s complaint against defendant Turlip is proper under Fed.R.Civ.P. 41.
Since the court finds that defendant Turlip is entitled to judicial immunity, the
court need not address the alternative basis for Judge Arbuckle’s report.

                                       3
           (4)        The instant action is REMANDED to Judge Arbuckle for

                      consideration of the remaining motions to dismiss, as well

                      as all further pre-trial proceedings.




                                                                        S/Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge

Date: January 15, 2019
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2018 ORDERS\18-1246-01.wpd




                                                                        4
